566 So. 2d 945 (1990)
David Lee HUFF, Appellant,
v.
STATE of Florida, Appellee.
No. 89-972.
District Court of Appeal of Florida, First District.
September 21, 1990.
Michael E. Allen, Public Defender, Paula S. Saunders, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Virlindia A. Sample, Asst. Atty. Gen., Tallahassee, for appellee.
SHIVERS, Chief Judge.
We affirm the probationary split sentence imposed by the trial court, on the basis of the supreme court's holding in Poore v. State, 531 So. 2d 161 (Fla. 1988). See also Glass v. State, 556 So. 2d 465 (Fla. 1st DCA 1990); Buckley v. State, 558 So. 2d 534 (Fla. 1st DCA 1990); Schesny v. State, 564 So. 2d 640 (Fla. 1st DCA 1990). As in Glass, Buckley, and Schesny, however, we certify the following question to the supreme court as one of great public importance:
DOES A DOUBLE JEOPARDY VIOLATION RESULT FROM THE IMPOSITION OF A PROBATIONARY SPLIT SENTENCE WHEN THE LEGISLATURE HAS NOT EXPLICITLY AUTHORIZED *946 THAT DISPOSITION IN THE SENTENCING ALTERNATIVES OF SECTION 921.187, FLORIDA STATUTES?
Accordingly, appellant's sentence is hereby AFFIRMED.
JOANOS and ZEHMER, JJ., concur.